 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10
     ELIZABETH ROSE IRONS,             ) Case No. CV 17-08753-AB (AS)
11                                     )
                    Plaintiff,         )
12                                     )
               v.                      )           JUDGMENT
13                                     )
     NANCY A. BERRYHILL,               )
14   Acting Commissioner of Social     )
     Security,                         )
15                                     )
                                       )
16                  Defendant.         )
                                       )
17                                     )
18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge, IT IS HEREBY
20   ADJUDGED that Judgment is entered in favor of Defendant.
21
22             DATED: May 24, 2019.
23
24
25                               ______________________________________
                                             ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
